Title: From George Washington to James Lovell, 6 October 1781
From: Washington, George
To: Lovell, James


                  
                     sir
                     Head Quarters before York 6th Octo. 1781
                  
                  I am much obliged by the Comunication you have been pleased to make me in your Favr of 21st ulto.
                  My Secretary has taken a Copy of the Cyphers—& by help of one of the Alphabets has been able to decipher one paragraph of a Letter lately intercepted going from Ld Cornwallis to sir Hry Clinton.
                  Your letter in Genl Greene will be forwarded by a good Opportunity by which I expect to write tomorrow. I am sir &a
                  
                     G.W.
                  
               